DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	The Amendment filed September 27 has been entered.  Claims 14-21, and 31-37 have been previously cancelled.  Claims 1, 9, 12, 22, and 30 have been amended.   Claims 1-13, 22-30, and 38-40 remain pending in the application.   

Allowable Subject Matter

3.	Claims 1-13, 22-30, and 38-40 are allowed.
 
The following is an examiner's statement of reasons for allowance: 

Regarding  claims 1-13, 22-30, and 38-40, the prior art of record fails to teach or suggest the claimed limitations with the reasons set forth in the Applicant’s Remarks filed on September 27, 2021, pages 9-11.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/C.P.T/Examiner, Art Unit 2654  

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654